JUSTICE GRAY
concurring in part and dissenting in part.
I concur in the opinion of the majority on issue two. I dissent from that opinion, however, on issue one. As we recently stated in Grenz v. *314Fire and Cas. of Connecticut (Mont. 1992), [255 Mont. 121,] 841 P.2d 494, 496, 49 St.Rep. 917, 918:
We must be ever vigilant... in ensuring that human propensities to frustration over seemingly endless litigation do not result in less than the full and fair consideration on legal principles to which litigants are entitled in Montana’s courts.
Neither the District Court nor the majority of this Court offers any legal authority or support for the action taken with regard to Mogan’s pleadings. It appears that the dismissal of those pleadings was based on the District Court’s understandable frustration rather than on a full and fair consideration of applicable legal principles. I cannot agree.